Citation Nr: 1420678	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-40 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from October 1999 until his death in August 2008.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claims file was subsequently transferred to the Muskogee RO.

The Board previously remanded this case for further development in December 2013.  Although the requested development was accomplished, unfortunately, further development is necessary prior to appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the appellant's claim on appeal is decided.  

The Board apologizes for the delay.

The Veteran died while on active service in August 2008.  His death certificate lists his cause of death as multiple drug intoxication.  Of record is the report of an investigation conducted by the Criminal Investigation Division (CID) which found that the cause of the Veteran's death was a result of misconduct and willful negligence, and as such recommended a determination be made that the Veteran's death be ruled "Not in the Line of Duty." 

In May 2009, the Department of the Army issued a Line of Duty Determination, finding that the Veteran's death had not been in the line of duty and was due to his own misconduct.

The Board remanded this claim in December 2013 to obtain the Veteran's service treatment and service personnel records.  Those records have now been associated with the claims file, and reveal that the Veteran was diagnosed with posttraumatic stress disorder (PTSD) and anxiety disorder as a result of events that occurred during his deployment to Iraq and Afghanistan during active service.  Therefore, the Board finds that VA's duty to assist includes obtaining a medical opinion as to whether the Veteran's psychiatric disabilities led to his substance abuse and death.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion from a VA psychiatrist or psychologist addressing the question of whether the Veteran's substance abuse was a result of his psychiatric disabilities.  A rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the opinion, and the opinion should reflect that such review was accomplished.

The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's substance abuse was a result of his psychiatric disabilities diagnosed during active service?  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's substance abuse.

2.  When the development requested has been completed, the issue of entitlement to service connection for the cause of the Veteran's death should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



